DETAILED ACTION
This office action is in response to the above identified patent application with regards to the amendments filed on 4/5/2021.  Claims 1-2 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Davis on 4/26/2021.
The application has been amended as follows: 
In the Claims:
Claim 1: A transition piece for leading a combustion gas to a turbine part in a gas turbine engine 
an outlet portion from which the combustion gas flows out to the turbine part, 
wherein the outlet portion includes: 
an inner peripheral wall 
radially outward of 
a support strut provided between the inner peripheral wall and the outer peripheral wall,
wherein the inner peripheral wall includes: 
a first insertion groove that does not radially extend through the inner peripheral wall, and 
a first cooling medium inflow hole, 
wherein the outer peripheral wall includes: 
a second insertion groove that does not radially extend through the outer peripheral wall, and 
a second cooling medium inflow hole, and 
wherein the support strut includes: 
a first end portion 
a second end portion 
a cooling flow path extending radially through the support strut configured for to flow in 
an axial through hole configured to allow the cooling medium to be discharged from the cooling flow path and be mixed with the combustion gas.  

Claim 2: The transition piece according to claim 1, wherein the support strut is disposed so as to be located of a leading edge[[s]] of a stationary blade[[s]] constituting a first turbine stage 


Allowable Subject Matter
Claims 1-2 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest insertion grooves for a support slot that do not extend through the transition piece walls, wherein there is are cooling holes into the grooves that provide air to a cooling flow path within the support strut. Prior art of record no previously discussed includes Jarmon US-9335051-B2 and Lee US-7743613-B2 which discuss cooling flow paths within structure that extends across a hot combustion gas flow path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741